Case 19-05116-lrc   Doc 22    Filed 03/31/20 Entered 03/31/20 17:45:16      Desc Main
                              Document      Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: March 31, 2020

                                                           _____________________________________
                                                                      Lisa Ritchey Craig
                                                                 U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                       :     CASE NUMBERS
                                        :
WEST VILLAGE HOLDINGS, LLC,             :     BANKRUPTCY CASE
                                        :     19-50013-LRC
      Debtor.                           :
_____________________________           :
                                        :
WEST VILLAGE HOLDINGS, LLC,             :     ADVERSARY PROCEEDING
                                        :     NO. 19-05116-LRC
      Plaintiff,                        :
                                        :
      v.                                :
                                        :
ONH HOLDINGS, LLC,                      :     IN PROCEEDINGS UNDER
                                        :     CHAPTER 11 OF THE
      Defendant.                        :     BANKRUPTCY CODE

                                FINAL JUDGMENT

      The Court having entered an Order on this same day granting in part and denying in

part the Motion for Summary Judgment filed by West Village Holdings, LLC, judgment is

hereby entered for Plaintiff, West Village Holdings, LLC, against Defendant, ONH
Case 19-05116-lrc     Doc 22     Filed 03/31/20 Entered 03/31/20 17:45:16        Desc Main
                                 Document      Page 2 of 2


Holdings, LLC, that the Security Deed and Agreement dated April 21, 2008, and filed of

record at Deed Book 46639, Page 543, in the Fulton County real property records, has

reverted pursuant to O.C.G.A. § 44-14-80(a).

       The Court having also, by the same Order entered this same day, granted in part and

denied in part the Motion for Summary Judgment filed by ONH Holdings, LLC, judgment

is hereby entered for Defendant, ONH Holdings, LLC, against Plaintiff, West Village

Holdings, LLC, that pursuant to the Security Deed and Agreement dated March 29, 2011,

and filed of record at Deed Book 50000, Page 351, in the Fulton County real property

records, Defendant has a valid security interest in real property located at 7335 Old National

Highway, Riverdale, Georgia and at 0 Jonesboro Road, Riverdale, Georgia and such

security interest secures any and all obligations owed to Defendant under a Promissory

Note dated March 29, 2011, in the original principal amount of $228,500.

                                  END OF DOCUMENT

Distribution List

Will B. Geer                                      Nicholas Joseph Garcia
Wiggam & Geer, LLC                                Hall Booth Smith, P.C.
Suite 1150                                        Suite 100
50 Hurt Plaza SE                                  1301 1st Avenue
Atlanta, GA 30303                                 Columbus, GA 31901

John C. Clark
Clark Law Group, LLC
17 Executive Park Drive, Ste. 480
Atlanta, GA 30329

Pamela L. Coleman
1301 1st Avenue, Suite 100
P.O. Box 2707
Columbus, GA 31902
